





2020 Form of Award Agreement




P E R F O R M A N C E - B A S E D
R E S T R I C T E D S T O C K U N I T A W A R D C E R T I F I C A T E


Non-transferable


G R A N T T O


___________________________
(“Grantee”)


by FB Financial Corporation (the “Company”) of


________ restricted stock units convertible, on a one-for-one basis, into shares
of Stock (the “Units”).


The Units are granted pursuant to and subject to the provisions of the FB
Financial Corporation 2016 Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following pages (the “Terms and Conditions”). By
accepting the Units and signing below, Grantee shall be deemed to have agreed to
the Terms and Conditions set forth in this Award Certificate and the Plan.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.


The target number of Units subject to this award is _____ (the “Target Award”).
    
IN WITNESS WHEREOF, FB Financial Corporation, acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.




FB FINANCIAL CORPORATION




By:
Its:
 
GRANTEE




[NAME]
 
 
 
Grant Date:
 
 













1
LEGAL02/39255714v1
- 1 -
LEGAL02/32718994v1




TERMS AND CONDITIONS
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. For purposes of this
Award Certificate, “Company” shall be deemed to include the Company and
FirstBank, the





--------------------------------------------------------------------------------





Company’s wholly-owned bank subsidiary. In addition, and notwithstanding any
contrary definition in the Plan, for purposes of this Award Certificate:
(a)“CIC Qualifying Termination” means Grantee’s termination of Continuous
Service without Cause or Grantee’s resignation for Good Reason, in each case
within two (2) years following a Change in Control.
(b)“Selected Group” shall be defined on Exhibit A.
(c)“Competitive Services” means engaging in the business of commercial and
mortgage banking, including, without limitation, originating, underwriting,
closing and selling loans, receiving deposits and otherwise engaging in the
business of banking, as well as the business of providing any other activities,
products, or services of the type conducted, authorized, offered, or provided by
the Company as of or during the two years immediately prior to the Termination
Date.
(d)“Confidential Information” means any and all data and information relating to
the Company, its activities, business, or clients that (i) is disclosed to
Grantee or of which Grantee becomes aware because of Grantee’s employment with
the Company; (ii) has value to the Company; and (iii) is not generally known
outside of the Company. “Confidential Information” shall include, but is not
limited to the following types of information regarding, related to, or
concerning the Company: trade secrets (as defined by Tennessee Uniform Trade
Secrets Act); financial plans and data; management planning information;
business plans; operational methods; market studies; marketing plans or
strategies; pricing information; product development techniques or plans;
customer lists; customer files, data and financial information; details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; computer aided systems, software, strategies
and programs; business acquisition plans; management organization and related
information (including, without limitation, data and other information
concerning the compensation and benefits paid to officers, directors, employees
and management); personnel and compensation policies; new personnel acquisition
plans; and other similar information. “Confidential Information” also includes
combinations of information or materials which individually may be generally
known outside of the Company, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company. In addition to data and information relating to the Company,
“Confidential Information” also includes any and all data and information
relating to or concerning a third party that otherwise meets the definition set
forth above, that was provided or made available to the Company by such third
party, and that the Company has a duty or obligation to keep confidential. This
definition shall not limit any definition of “confidential information” or any
equivalent term under state or federal law. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company.
(e) “Determination Date” means the date of the Committee’s determination of the
Performance Factor and approval of the Earned Award, which shall be any date
between January 1 and March 15 of the year immediately following the year in
which the Performance Period concludes.
(f)“Earned Award” means the number of Units equal to the Target Award multiplied
by the Performance Factor (rounded down to the nearest whole share), as
determined by the Committee.
(g)“Material Contact” means contact between Grantee and a customer or potential
customer of Company (i) with whom or which Grantee has or had dealings on behalf
of Company; (ii) whose dealings with Company are or were coordinated or
supervised by Grantee; (iii) about whom Grantee obtains Confidential Information
in the ordinary course of business as a result of Grantee’s employment with the
Company; or (iv) who receives products or services of Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Grantee within the two years prior to Grantee’s Termination Date.
(h)“Performance Factor” means the percentage, from 0% to 200%, that shall be
applied to the Target Award to determine the number of Units earned, as more
fully described in Exhibit A hereto.
(i)“Performance Objective” shall be defined on Exhibit A.
(j)“Performance Period” shall be defined on Exhibit A.
(k)“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association, or other entity or enterprise.
(l)“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative, or consultant.
(m)“Protected Customer” means any Person to whom Company has sold its products
or services or actively solicited to sell its products or services, and with
whom Grantee has had Material Contact during his employment with the Company.
(n)“Protected Work” means any and all ideas, inventions, formulas, Confidential
Information, source codes, object codes, techniques, processes, concepts,
systems, programs, software, software integration techniques, hardware systems,
schematics, flow charts, computer data bases, client lists, trademarks, service
marks, brand names, trade names, compilations, documents, data, notes, designs,
drawings, technical data and/or training materials, including improvements
thereto or derivatives therefrom, whether or not patentable, and whether or not
subject to copyright or trademark or trade secret protection, conceived,
developed or produced by Grantee, or by others working with Grantee or under the
direction of Grantee, during the period of Grantee’s employment, or conceived,
produced or used or intended for use by or on behalf of the Company or its
customers.





--------------------------------------------------------------------------------





(o)“Qualifying Termination” means Grantee’s termination of Continuous Service by
reason of Grantee’s death or Disability.
(p) “Restricted Period” means a period of 12 months following the Termination
Date.
(q) “Restrictive Covenants” means the restrictive covenants contained in Section
17(a) through 17(e) hereof.
(r)“Target Award” means the number of Units granted pursuant to this Award
Certificate, as indicated on the cover page hereof.
(s)“Termination Date” means the date of termination of Grantee’s Continuous
Service.
(t)“Vesting Date” shall have the meaning set forth in Section 2 hereof.
2.    Vesting. The Units have been credited to a bookkeeping account on behalf
of Grantee. The Units shall be earned in whole, in part, or not at all, as
provided on Exhibit A attached hereto. Any Units that fail to vest in accordance
with the terms of this Award Certificate shall be forfeited and reconveyed to
the Company without further consideration or any act or action by Grantee.
3.    Conversion to Stock. The Earned Award shall be converted to shares of
Stock on the Determination Date, provided Grantee remains in Continuous Service
through the last day of the Performance Period. The shares of Stock shall be
registered in the name of Grantee as of the Vesting Date, and certificates for
the shares of Stock (or, at the option of the Company, statements of book entry
notation of the shares of Stock in the name of Grantee in lieu thereof) shall be
delivered to Grantee or Grantee’s designee upon request of Grantee as soon as
practicable after the Vesting Date, but no later than sixty (60) days following
the Vesting Date.
4.    Termination of Employment; Change in Control.
(a)If Grantee’s Continuous Service terminates for any reason prior to the last
day of the Performance Period other than as provided herein, then Grantee shall
forfeit Grantee’s outstanding Units as of the date of such termination without
further consideration or any act or action by Grantee.
(b)If Grantee’s Continuous Service is terminated for Cause at any time prior to
the Determination Date, then Grantee shall forfeit Grantee’s outstanding Units
without further consideration or any act or action by Grantee.
(c)If Grantee has a Qualifying Termination prior to the last day of the
Performance Period, then, as of the date of such Qualifying Termination, a pro
rata portion of the Target Award shall vest and convert to shares of Stock (with
such pro rata portion determined by multiplying the Target Award by a fraction,
the numerator of which shall be the number of months elapsed in the Performance
Period prior to Grantee’s Qualifying Termination, and the denominator shall be
36).
(d)If there is a Change in Control prior to the last day of the Performance
Period, and the Units are not assumed by the surviving entity or otherwise
equitably converted or substituted in connection with the Change in Control in a
manner approved by the Committee or the Board, then, as of the date of the
Change in Control, a pro rata portion of the Target Award shall vest and convert
to shares of Stock (with such pro rata portion determined by multiplying the
Target Award by a fraction, the numerator of which shall be the number of months
elapsed in the Performance Period prior to the Change in Control, and the
denominator shall be 36).
(e)If there is a Change in Control prior to the last day of the Performance
Period, and the Units are assumed by the surviving entity or otherwise equitably
converted or substituted in connection with a Change in Control in a manner
approved by the Committee or the Board, then, as of the date of a CIC Qualifying
Termination, a pro rata portion of the Target Award shall vest and convert to
shares of Stock (with such pro rata portion determined by multiplying the Target
Award by a fraction, the numerator of which shall be the number of months
elapsed in the Performance Period prior to Grantee’s CIC Qualifying Termination,
and the denominator shall be 36.
5.    Dividend Rights; Voting Rights.
(a)The Units are not entitled to any dividends or dividend equivalent rights.
(b)Grantee shall not have voting rights with respect to the Units. Upon
conversion of the Units into shares of Stock, Grantee shall obtain full voting
rights and other rights as a shareholder of the Company.
6.    No Right of Continued Service. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company to terminate
Grantee’s service at any time, nor confer upon Grantee any right to continue to
provide services to the Company.
7.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Units may be pledged, encumbered, or hypothecated to or in favor of any
party, or shall be subject to any lien, obligation, or liability of Grantee to
any other party. The Units are not assignable or transferable by Grantee other
than by shall or the laws of descent and distribution.
8.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the settlement of the Units,
the Units shall not be converted to Shares in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.





--------------------------------------------------------------------------------





9.    Payment of Taxes. The Company has the authority and the right to deduct or
withhold, or require Grantee to remit to the employer, an amount sufficient to
satisfy federal, state, and local taxes (including Grantee’s FICA obligation)
required by law to be withheld with respect to any taxable event arising in
connection with the Units. The withholding requirement shall be satisfied by
withholding from the settlement of the Units Shares having a Fair Market Value
on the date of withholding equal to the minimum amount required to be withheld
for tax purposes.
10.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate, and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.
11.    Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.
12.     Severability. If any provision or portion of this Award Certificate
shall be or become illegal, invalid or unenforceable in whole or in part for any
reason, such provision shall be ineffective only to the extent of such
illegality, invalidity or unenforceability without invalidating the remainder of
such provision or the remaining provisions of this Award Certificate. Upon such
determination that any term or other provision is illegal, invalid, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Award Certificate so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the agreements
contemplated hereby are fulfilled to the extent possible.
13.     Non‑Waiver of Rights and Breaches. No failure or delay of any party
hereto in the exercise of any right given to such party hereunder shall
constitute a waiver thereof unless the time specified herein for the exercise of
such right has expired, nor shall any single or partial exercise of any right
preclude other or further exercise thereof or of any other right. The waiver of
a party hereto of any default of any other party shall not be deemed to be a
waiver of any subsequent default or other default by such party, whether similar
or dissimilar in nature.
14.     Interpretation. The headings contained in this Award Certificate are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Certificate. The language in all parts of this
Award Certificate shall in all cases be construed according to its fair meaning,
and not strictly for or against any party hereto. In this Award Certificate,
unless the context otherwise requires, the masculine, feminine and neuter
genders and the singular and the plural include one another.
15.    Notice. Notices hereunder must be in writing, delivered personally or
sent by registered or certified U.S. mail, return receipt requested, postage
prepaid. Notices to the Company must be addressed to FB Financial Corporation,
211 Commerce Street, Suite 300, Nashville, TN 37201; Attn: Corporate Secretary,
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee shall be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.
16.    Clawback. The Units shall be subject to any compensation recoupment
policy of the Company that is applicable by its terms to Grantee and to awards
of this type.
17.    Restrictive Covenants.
(a)    Restriction on Disclosure and Use of Confidential Information. Grantee
agrees that Grantee shall not, directly or indirectly, use any Confidential
Information on Grantee’s own behalf or on behalf of any Person other than the
Company, or reveal, divulge, or disclose any Confidential Information to any
Person not expressly authorized by the Company to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Grantee further agrees to fully cooperate with the Company in
maintaining the Confidential Information to the extent permitted by law. The
Company and Grantee acknowledge and agree that this Award Certificate is not
intended to, and does not, alter either the Company’s rights or Grantee’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices. Anything herein to the contrary
notwithstanding, Grantee shall not be restricted from disclosing information
that is required to be disclosed by law, court order, or other valid and
appropriate legal process; provided, however, that in the event such disclosure
is required by law, Grantee shall provide the Company with prompt notice of such
requirement so that the Company may seek an appropriate protective order prior
to any such required disclosure by Grantee. Grantee understands and acknowledges
that nothing in this section limits Grantee’s ability to report possible
violations of federal, state, or local law or regulation to any governmental
agency or entity; to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agencies in connection with any charge or complaint, whether filed by
Grantee, on Grantee’s behalf, or by any other individual; or to make other
disclosures that are protected under the whistleblower provisions of federal,
state, or local law or regulation, and Grantee shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that Grantee has made such reports or
disclosures. In addition, and anything herein to the contrary notwithstanding,
Grantee is hereby given notice that Grantee shall not be criminally or civilly
liable under any federal or state trade secret law for disclosing a trade secret
(as defined by 18 U.S.C. § 1839) in confidence to a federal, state, or local
government official, either directly or indirectly,





--------------------------------------------------------------------------------





or to an attorney, in either event solely for the purpose of reporting or
investigating a suspected violation of law; or disclosing a trade secret (as
defined by 18 U.S.C. § 1839) in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.
(b)    Non-Solicitation of Protected Customers. Grantee agrees that, during the
Restricted Period, Grantee shall not, without the prior written consent of the
Company, directly or indirectly, on Grantee’s own behalf or as a Principal or
Representative of any Person, solicit, divert, take away, or attempt to solicit,
divert, or take away a Protected Customer for the purpose of engaging in,
providing, or selling Competitive Services.
(c)    Non-Recruitment of Employees and Independent Contractors. Grantee agrees
that during the Restricted Period, Grantee shall not, without the prior written
consent of the Company, directly or indirectly, whether on Grantee’s own behalf
or as a Principal or Representative of any Person, solicit or induce or attempt
to solicit or induce any employee or independent contractor of the Company to
terminate an employment or other relationship with the Company or to enter into
employment or any other kind of business relationship with Grantee or any other
Person.
(d)    Proprietary Rights.
i.    Grantee agrees that any and all Confidential Information and Protected
Works are the sole property of the Company, and that no compensation in addition
to Grantee’s compensation hereunder is due to Grantee for development or
transfer of such Protected Works. Grantee agrees that Grantee shall promptly
disclose in writing to the Company the existence of any Protected Works. Grantee
hereby assigns and agrees to assign all of Grantee’s rights, title, and interest
in any and all Protected Works, including all patents or patent applications,
and all copyrights therein, to the Company. Grantee shall not be entitled to use
Protected Works for Grantee’s own benefit or the benefit of anyone except the
Company without written permission from the Company and then only subject to the
terms of such permission. Grantee further agrees that Grantee shall communicate
to the Company any facts known to Grantee and testify in any legal proceedings,
sign all lawful papers, make all rightful oaths, execute all divisionals,
continuations, continuations-in-part, foreign counterparts, or reissue
applications, all assignments, all registration applications, and all other
instruments or papers to carry into full force and effect the assignment,
transfer, and conveyance hereby made or to be made and generally do everything
possible for title to the Protected Works and all patents or copyrights or
trademarks or service marks therein to be clearly and exclusively held by the
Company. Grantee agrees that Grantee shall not oppose or object in any way to
applications for registration of Protected Works by the Company or others
designated by the Company. Grantee agrees to exercise reasonable care to avoid
making Protected Works available to any third party and shall be liable to
Company for all damages and expenses, including reasonable attorneys’ fees, if
Protected Works are made available to third parties by Grantee without the
express written consent of the Company.
Anything herein to the contrary notwithstanding, Grantee shall not be obligated
to assign to the Company any Protected Work for which no equipment, supplies,
facilities, or Confidential Information of the Company was used and which was
developed entirely on Grantee’s own time, unless (A) the invention relates (1)
directly to the business of the Company, or (2) to the Company’s actual or
demonstrably anticipated research or development; or (B) the invention results
from any work performed by Grantee for the Company. Grantee likewise shall not
be obligated to assign to the Company any Protected Work that is conceived by
Grantee after Grantee leaves the employ of the Company, except that Grantee is
so obligated if the same relates to or is based on Confidential Information to
which Grantee had access by virtue of employment with the Company. Similarly,
Grantee shall not be obligated to assign any Protected Work to the Company that
was conceived and reduced to practice prior to Grantee’s employment with the
Company, regardless of whether such Protected Work relates to or would be useful
in the business of the Company. Grantee acknowledges and agrees that there are
no Protected Works conceived and reduced to practice by Grantee prior to his
employment with the Company.
ii.    Grantee acknowledges and agrees that there is no other contract or duty
on the part of Grantee now in existence to assign Protected Works to anyone
other than the Company.
iii.    The Company and Grantee acknowledge that in the course of Grantee’s
employment with the Company, Grantee may from time to time create for Company
copyrightable works. Such works may consist of manuals, pamphlets, instructional
materials, computer programs, software, software integration techniques,
software codes, and data, technical data, photographs, drawings, logos, designs,
artwork, or other copyrightable material, or portions thereof, and may be
created within or without the Company’s facilities and before, during or after
normal business hours. All such works related to or useful in the business of
the Company are specifically intended to be works made for hire by Grantee, and
Grantee shall cooperate with the Company in the protection of the Company’s
copyrights in such works and, to the extent deemed desirable by the Company, the
registration of such copyrights.
(e)    Return of Materials. Grantee agrees to not retain or destroy (except as
set forth below), and to immediately return to the Company on or prior to the
Termination Date, or at any other time the Company requests such return, any and
all property of the Company that is the possession of Grantee or subject to
Grantee’s control, including, but not limited to, keys, credit and
identification cards, personal items or equipment, customer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, email, documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification





--------------------------------------------------------------------------------





cards, computers, mobile devices, other electronic media, all other files and
documents relating to the Company and its business (regardless of form, but
specifically including all electronic files and data of the Company), together
with all Protected Works and Confidential Information belonging to the Company
or that Grantee received from or through his employment with the Company.
Grantee shall not make, distribute, or retain copies of any such information or
property. To the extent that Grantee has electronic files or information in
his/her possession or control that belong to the Company, contain Confidential
Information, or constitute Protected Works (specifically including but not
limited to electronic files or information stored on personal computers, mobile
devices, electronic media, or in cloud storage), on or prior to the Termination
Date, or at any other time the Company requests, Grantee shall (i) provide the
Company with an electronic copy of all of such files or information (in an
electronic format that readily accessible by the Company); (ii) after doing so,
delete all such files and information, including all copies and derivatives
thereof, from all non-the Company-owned computers, mobile devices, electronic
media, cloud storage, and other media, devices, and equipment, such that such
files and information are permanently deleted and irretrievable; and (iii)
provide a written certification to the Company that the required deletions have
been completed and specifying the files and information deleted and the media
source from which they were deleted.
(f)    Enforcement of Restrictive Covenants.
i.    The Company and Grantee specifically acknowledge and agree that the remedy
at law for any breach of the Restrictive Covenants shall be inadequate, and that
in the event Grantee breaches any of the Restrictive Covenants, the Company
shall have the right and remedy, without the necessity of proving actual damage
or posting any bond, to enjoin, preliminarily and permanently, Grantee from
violating the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company. Grantee understands and agrees that if he violates any of the
obligations set forth in the Restrictive Covenants, the Restricted Period shall
cease to run during the pendency of any litigation over such violation, provided
that such litigation was initiated during the Restricted Period. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. The Company and Grantee
understand and agree that, if the Company and Grantee become involved in legal
action regarding the enforcement of the Restrictive Covenants, the prevailing
party or parties in such legal action shall be entitled, in addition to any
other remedy, to recover reasonable costs and attorneys’ fees incurred in
enforcing or defending action with respect to such covenants. The Company’s
ability to enforce its rights under the Restrictive Covenants or applicable law
against Grantee shall not be impaired in any way by the existence of a claim or
cause of action on the part of Grantee based on, or arising out of, this Award
Certificate or any other event or transaction.
ii.    Grantee acknowledges and agrees that each of the Restrictive Covenants is
reasonable and valid in time and scope and in all other respects. The Company
and Grantee agree that it is their intention that the Restrictive Covenants be
enforced in accordance with their terms to the maximum extent permitted by law.
Each of the Restrictive Covenants shall be considered and construed as a
separate and independent covenant. Should any part or provision of any of the
Restrictive Covenants, or any other provision of this Section 17, be held
invalid, void, or unenforceable, such invalidity, voidness, or unenforceability
shall not render invalid, void, or unenforceable any other part or provision of
this Award Certificate or such Restrictive Covenant. If any of the provisions of
the Restrictive Covenants should ever be held by a court of competent
jurisdiction to exceed the scope permitted by the applicable law, such provision
or provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of this Award Certificate
shall be valid and enforceable.
(g)    [intentionally omitted]
18.    Applicable Law; Forum Selection; Consent to Jurisdiction. The Company and
Grantee agree that this Award Certificate shall be governed by and construed and
interpreted in accordance with the laws of the State of Tennessee without giving
effect to its conflicts of law principles. Executive agrees that the exclusive
forum for any action to enforce this Agreement, as well as any action relating
to or arising out of this Agreement, shall be the Chancery Court of Davidson
County, Tennessee. With respect to any such court action, Grantee hereby
irrevocably submits to the personal jurisdiction of such courts. The parties
hereto further agree that the courts listed above are convenient forums for any
dispute that may arise herefrom and that neither party shall raise as a defense
that such courts are not convenient forums.
19.     Survival. Unless otherwise provided herein, the provisions of Section
11, 12, 13, 14, 17, 18 and 19 hereof shall survive the termination of Grantee’s
Continuous Service or termination of the Units or this Award Certificate and
shall cease to survive upon the end of the Restricted Period.
Exhibit A


Defined Terms







--------------------------------------------------------------------------------





Performance Objective:
 
Company Core Return on Average Tangible Common Equity (ROATCE) compared to
Selected Group ROATCE
Company ROATCE:
 
Calculated by dividing the Company’s Core Net Income by the Company’s Average
Tangible Common Equity.
Selected Group ROATCE:
 
For each member of the Selected Group, calculated by dividing the such company’s
Core Net Income by such company’s Average Tangible Common Equity.
Core Net Income:
 
Calculated based on the applicable company’s net income adjusted for realized
gains or losses on securities, merger expenses, other nonrecurring items as
defined by SP Global Markets, and amortization of intangibles and goodwill
impairment for each of the three years in the Performance Period.
Average Tangible Common Equity:
 
Means the average tangible common equity as reported by SP Global Markets (i.e.,
the average daily balance of total shareholders’ equity less the average daily
balance of the carrying value of goodwill and intangibles for each annual
period).
 
 
 
Performance Period:
 
January 1, 2020 - December 31, 2022
Selected Group:
 
All public, exchange-traded peer Southeastern banks, ranging in size from $2.5
to $50 billion in assets, that are existing on the last day of the Performance
Period (i.e. December 31, 2022). The group shall be approved and certified by
the Committee on the Determination Date.





Performance Matrix
Company ROATCE Relative to SELECTED Group ROATCE


Degree of Performance Attainment
Company ROATCE Relative
to Selected Group ROATCE
Performance
Factor
Maximum
≥ 75th Percentile
200%
Target
≥ 50th Percentile
100%
Threshold
≥ 25th Percentile
25%
Less than Threshold
< 25th Percentile
0






